Citation Nr: 0701112	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.

A videoconference hearing was held in July 2006 before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  A preliminary review of the record 
discloses that additional development is required prior to 
appellate disposition of the matter.

A review of the record reveals the veteran is a recipient of 
Social Security Disability benefits.  Copies of the 
Administrative decision and the underlying treatment records 
utilized in reaching the aforementioned determination have 
not been associated with the claims folder.  Such must be 
obtained on remand.  38 C.F.R. § 3.159(c)(2).  

In July 2006, the veteran testified before the undersigned 
that he has received private medical treatment for PTSD 
related problems from Dr. Tusso since 1994.  These records 
have not been associated with the claims folder.  Such 
records should be requested on remand.  38 C.F.R. 
§ 3.159(c)(1).

Upon remand ongoing VA outpatient treatment records dated 
after May 2006 should also be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

All efforts to obtain the above-mentioned records must be 
clearly documented in the claims folder.  

In connection with his claim for PTSD, the veteran has set 
forth various stressors and/or traumatic experiences alleged 
to have occurred during his service.  Specifically, during 
his July 2006 video conference hearing, the veteran testified 
that he saw Sergeant Williams rappel and drown in January 
1969.  Verification of this incident should be attempted 
through official sources such as the U. S. Army and Joint 
Services Records Research Center (JSRRC).  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained from the Director, National Archives 
and Records Administration (NARA).  

If necessary, the veteran should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding the stressor delineated above and 
additional stressors contained in the claims folder, to 
include learning of the deaths of Reginald Jenkins and 
William Wilson, training soldiers in Panama that were 
subsequently killed in action, and seeing fellow soldiers 
getting hurt during friendly fire incidents while training.  
The veteran should be asked if he has remembered any more 
details, particularly the location of the incidents and the 
dates (month and year), and he should be reminded that he can 
also provide statements by individuals who served with him 
that include more particular details.  

If any of the veteran's claimed stressors are subsequently 
verified, then the RO should afford the veteran a VA 
psychiatric examination to determine whether the veteran 
suffers from PTSD as a result of a verified stressor. 

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  While the RO attempted notice consistent 
with Dingess in March 2006, the letter was returned as 
undeliverable in June 2006 as the veteran's post office box 
was closed.  Upon remand, the RO should provided additional 
notice consistent with the requirements set forth in Dingess 
to the veteran's current address, as provided in the July 
2006 VA Form 
21-4138.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
psychiatric disorder since his discharge 
from service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Specifically, the RO should 
obtain: all outstanding private medical 
records from Dr. Tusso, dated from 1994 
to the present; and (b) all outstanding 
VA outpatient treatment records dated 
after May 2006.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
All efforts to obtain these records 
should be clearly documented in the 
claims file.   

4.  The RO should also ask the veteran to 
provide any additional details concerning 
the following stressors: seeing Sergeant 
Williams rappel and drown in January 
1969; learning of the deaths of Reginald 
Jenkins and William Wilson; training 
soldiers in Panama that were subsequently 
killed in action; and seeing other 
soldiers getting hurt during friendly 
fire incidents while training.  He should 
also be reminded that he can also submit 
"buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  All of these 
statements should include specific 
details about the events, such as dates, 
places, and units of assignment of 
individuals involved in the events.  

5.  Thereafter, the RO should utilize the 
services of the JSRRC and/or the NARA to 
verify the veteran's claimed stressors. 

6.  If, and only if, the RO verifies a 
claimed stressor(s), a VA examination 
should be scheduled to determine the 
current diagnosis and etiology of any 
psychiatric disorder present.  The 
examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary 
should be conducted.  The examiner should 
be advised by the RO as to the verified 
stressor(s).  If PTSD is present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) linked to the 
verified in-service stressor(s).  The 
examiner also should provide complete 
rationale for all conclusions reached.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


